Citation Nr: 1128754	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-38 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for labyrinthitis, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The Veteran presented evidence of unemployability due to his hearing problems.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


FINDING OF FACT

The medical evidence of record does not show that labyrinthitis is related to military service or to a service-connected disorder.


CONCLUSION OF LAW

Labyrinthitis was not incurred in or aggravated by active military service, nor is it the result of or proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's July 2007 and June 2010 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  With respect to the Dingess requirements, the RO's July 2007 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue decided herein.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's June 2010 remand, the RO obtained and associated with the claims file the most recent VA treatment records dated from January 2001 through September 2010.  The RO also requested in a June 2001 letter that the Veteran complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for Dr. K.L from K. clinic, to obtain all relevant treatment records, and the treatment records from Dr. L. and K. clinic dated from August 1993 to December 2007 have been submitted by the Veteran and associated with the claims file.  

Furthermore, VA has also provided the Veteran with VA examinations to determine the etiology of labyrinthitis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In compliance with the Board's June 2010 remand, an additional medical opinion was obtained in September 2010 as to whether the Veteran's labyrinthitis is aggravated by his service-connected hearing loss.  The Board finds the September 2010 VA opinion adequate as it was based upon a complete review of the Veteran's claims file, and the VA examiner provided a written rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the foregoing, the Board concludes that there has been substantial compliance with its June 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The Veteran is seeking entitlement to service connection for labyrinthitis, to include as secondary to service-connected bilateral hearing loss.  He contends that his labyrinthitis is the direct result of his service-connected hearing loss and the wearing of hearing aids.  Specifically, in his December 2008 substantive appeal, the Veteran contends that one of the causes of his chronic ear infections is the inadequate type of hearing aids prescribed by the VA.  He stated that his use of hearing aids resulted in severe symptoms of swelling, scaling, foul odor, pain, itching, redness, and ear canal changes of chronic repeated otitis media and otitis externa infections, which ultimately caused his labyrinthitis.

The Veteran's May 1968 pre-induction examination report noted hearing loss.  His May 1970 separation examination also noted hearing loss.  However, service treatment records are completely silent as to any complaints or treatment of any vestibular disorder or ear infection.

An August 1983 private CT scan of the Veteran's temporal bones revealed no definite bony or adjacent soft tissue change involving the temporal bones and auditory structures, bilaterally.

A March 1997 private treatment report noted that the Veteran was seen for left ear infection and the doctor instructed that the Veteran needed to clean the hearing aid.

June 2000 private treatment records reflect that the Veteran was seen with complaint of pain and decreased hearing loss in the left ear.  He stated that he wore a hearing aid but it had been more difficult to hear with his hearing aid and it felt sore.  The assessments were left otitis externa and otitis media.  It was noted that a malignant external otitis was diagnosed and it was still hurting him with some drainage.

An August 2000 private treatment report noted the Veteran's history of chronic ear infections.  The assessment was left otitis media.

A March 2001 VA audiology consultation report noted that the Veteran was seen for fitting of new hearing aids.  Otoscopy revealed clear ear canals.  It was noted that the aids were adjusted to target gain and fine-tuned to the Veteran's preference and that he was counseled as to the proper use and care of the hearing aids.

An April 2004 VA audiology consultation report noted slight changes in the Veteran's hearing, more so in the left.  The Veteran complained of his canal hearing aids being inadequate and his right hearing aid needed repair.

In a January 2005 VA audiology consultation report, the Veteran reported that his left hearing aid was not working and not as loud as it used to be.

In a December 2005 VA audiology consultation report, the Veteran complained that he did not hear well with his current hearing aids that had been fitted in September 2004.  Otoscopic examination did not show cerumen impaction in either ear canals and both tympanic membranes were intact.

A July 2006 VA treatment report noted the Veteran's history of hearing difficulty.  He stated that he used Q-tips to bring wax out and complained of pain.  The assessment was external inflammation of external auditory canal secondary to Q-tip use.

In a September 2006 letter submitted by the Veteran with respect to his claim for increase in his hearing disability, he reported that ear infection increased in frequency and duration and was far more difficult to treat with antibiotics.  He also reported very painful ear during infections with episodic ear pain throughout the year; soreness of auditory canal long after healing; and a couple of episodes in 2006 of dizziness, nausea and need to lie down.

On a December 2006 VA audiology examination conducted for purposes of evaluating the severity of the Veteran's hearing loss, he reported a history of hearing problems for 38 years and wearing hearing aids since 1982 or 1983.  He also reported episodic vertigo, occurring approximately once a month, having existed for the past 5 to 6 months.  He stated that he had to lie in bed for 2 to 3 hours when vertigo occurred until it subsided.  He denied history of ear discharge, ear pain, or any ear surgery.  He also denied any other disorders associated with hearing loss.

A December 2006 VA treatment report stated that the otoscopic examination did not show cerumen impaction in either ear canal and both tympanic membranes were intact.

A January 2007 private treatment report by Dr. K.L. noted the Veteran's history of labyrinthitis and a normal magnetic resonance imaging (MRI) result dated in December 2006.

An August 2007 VA treatment report stated that the Veteran was seen for repeat air conduction threshold measurement and hearing aid fitting.  The otoscopic examination did not show cerumen impaction in either ear canal and both tympanic membranes were intact.

In an August 2007 letter, Dr. L. noted the Veteran's complaint of disequilibrium which initially started in June 2006.  The Veteran reported several episodes that lasted approximately an hour and a half in which he became off balance.  He denied true spinning vertigo.  Dr. L. stated that the etiologies, including migraine, cardiogenic, and Ménière's disease, were discussed, and the Veteran was referred to a neurologist for a comprehensive workup.

In a November 2007 VA follow up note, the Veteran stated that he had been doing well with his hearing aids.  He stated that when he removed the left hearing aid from his ear, it hurt his ear around the canal.  

A December 2007 private treatment report by Dr. J.G. noted that the Veteran experienced a one-hour episode of dizzy spell with nausea and vomiting in June 2006 and he had had about 8 more sick spells since that time.  After clinical testing and physical examination of the Veteran, Dr. G. stated

I am suspicious that this may represent early endolymphatic hydrops because of the nature of the spells and the length of the spells.  However, with no fluctuation in hearing, this is only a tentative diagnosis.

In April 2008, the Veteran underwent a VA audiology examination.  The VA examiner noted that the claims file was reviewed.  The VA examiner noted that the Veteran had bilateral sensorineural hearing loss and bilateral tinnitus which were consistent with noise-induced hearing loss.  The examiner opined that the Veteran's labyrinthitis was not secondary to service-connected bilateral hearing loss and/or wearing hearing aids and the etiology of labyrinthitis was related to his diagnosed Ménière's disease.  He also stated that "[s]ervice-connected disability is not the direct cause of the claimed condition.  Labyrinthitis is less likely as not (less than 50/50 probability) caused by or a result of service acoustic trauma while in the military."

In a September 2009 VA treatment report, the Veteran complained of left ear mold hurting ear.  Portions of canal and helix were shaved and modifier was removed due to feedback.

In February 2010, the Veteran was seen for fitting and adjustment of new hearing aids.  Otoscopic examination was clear and unremarkable, bilaterally.  In the following month, the Veteran complained of not being happy with the new hearing aids.

A May 2010 VA examination report reflects that the Veteran was seen for fitting and adjustment of new hearing aids.  Otoscopic examination was clear and unremarkable, bilaterally.  

In a June 2010 letter, S.H. described the negative impact of the Veteran's hearing disability on his social and emotional life.  She stated that the Veteran's hearing loss created other health problems, to include infections, balance, and dizziness.

The Veteran's former employer wrote in June 2010 that the Veteran had to step down from his position as a safety officer because of his hearing problems.

In September 2010, a VA medical opinion was obtained as to whether any degree of the Veteran's current labyrinthitis was aggravated by his service-connected hearing loss and/or wearing of hearing aids.  After reviewing the Veteran's claims file, the examiner offered the following opinion and rationale:

Hearing loss does not cause labyrinthitis.  Hearing loss could potentially be a symptom of labyrinthitis in some cases, but not always.  The two conditions can occur simultaneously.  Hearing aids do not negatively or positively affect labyrinthitis, but instead only positively impacts hearing loss by improving the [V]eteran's ability to hear in a myriad of situations.  Therefore, it is my opinion that it is NOT at least as likely as not that the [V]eteran's labyrinthitis is aggravated by his service connect[ed] hearing loss or the wearing of his hearing aids.

After reviewing the evidence of record, the Board finds that the evidence of record does not show that the Veteran's labyrinthitis is related to military service or to service-connected hearing loss and/or wearing of hearing aids.  The Veteran's service treatment records for active duty service are negative for complaints, treatments, or diagnoses of any ear infection or vestibular disorder.

Additionally, the Board finds that the medical evidence does not relate the Veteran's labyrinthitis to his military service or to his service-connected hearing loss or wearing of hearing aids.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  The medical evidence of record addressing the etiology of labyrinthitis consists of the April 2008 and September 2010 VA opinions, which concluded that there is no relationship between labyrinthitis and the Veteran's service-connected hearing loss.  In reaching this opinion, the April 2008 VA examiner noted that labyrinthitis was not secondary to service-connected bilateral hearing loss and/or wearing hearing aids but that the etiology of labyrinthitis was related to the Veteran's diagnosed Ménière's disease.  The examiner stated that "[s]ervice-connected disability is not the direct cause of the claimed condition."  Thus, the examiner opined that the service-connected hearing loss was not the direct cause of labyrinthitis.  Furthermore, the September 2010 VA opinion stated that the Veteran's labyrinthitis was not aggravated by his service-connected hearing loss or the wearing of his hearing aids.  In support of this opinion, the examiner stated that while hearing loss could potentially be a symptom of labyrinthitis in some cases, "hearing loss does not cause labyrinthitis."  The examiner also stated "hearing aids do not negatively or positively affect labyrinthitis."  The Board also finds significant that in the August 2007 letter, Dr. K.L., who has treated the Veteran for recurrent ear infections and initially diagnosed labyrinthitis, discussed other etiologies, to include migraine, cardiogenic, and Ménière's disease, but did not mention the Veteran's hearing loss or use of hearing aids as one of the possible causes of labyrinthitis.  

The Board considered the lay statements of record that the Veteran's chronic ear infections and labyrinthitis were caused by his hearing loss or the inadequate type of hearing aids prescribed by VA.  However, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for labyrinthitis, to include as secondary to hearing loss and the resulting use of hearing aids.  Although the Veteran had been treated for recurrent ear infections since as early as 1997, the origin or cause of a vestibular disorder, to include labyrinthitis, is not a simple question that can be determined based on mere personal observation by a lay person.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The Board finds that whether wearing of hearing aids caused labyrinthitis does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  To that effect, it is not shown that the Veteran or S.H. is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of the Veteran's labyrinthitis.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Upon review and consideration of the medical and lay evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for labyrinthitis, to include as due to service-connected hearing loss.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for labyrinthitis, to include as secondary to service-connected hearing loss, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


